Citation Nr: 0836424	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-25 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability, claimed as secondary to service-connected left 
eye disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an acute breakthrough seizure and a thoracic spine 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and daughter



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.

In May 2008, the veteran, his spouse, and daughter testified 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  During the hearing, the veteran submitted additional 
evidence along with a waiver of initial RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a right eye 
disability, and compensation, pursuant to 38 U.S.C.A. § 1151, 
for a seizure disorder and a thoracic spine disability, 
claimed as due to VA's inability to refill his medication, 
Lorazepam, in a timely manner.  On review, the Board finds 
that further development is necessary as to both issues.

First, the veteran asserts that he has a right eye disability 
that is related to his service-connected left eye disability.  
Service connection is currently in effect for chronic 
conjunctivitis with episcleritis of the left eye.  

The record contains a March 2005 diagnosis of blepharitis of 
the right eye, in pertinent part.  Moreover, according to a 
June 2008 private statement, a physician from the Eye Care 
Associates of East Texas diagnosed the veteran with meibomain 
gland dysfunction and ocular rosacea in the right eyelid, in 
pertinent part.  After noting such findings, the physician 
stated that "[w]hile it is impossible to go back in time to 
delineate the symptoms he has had over the last 47 years, his 
recurrent redness could possibly be associated with these 
findings."  Given the foregoing, the Board finds that a VA 
opinion is necessary opinion to ascertain whether any 
currently diagnosed right eye disability is related to 
service-connected left eye disability, or any other incident 
of active service. 

Second, with regard to the 1151 claim, the veteran asserts 
that VA's inability to refill his Lorazepam on September 7, 
2004 caused him to suffer a seizure on September 10, 2004, 
which in turn, caused him to fall, injuring his thoracic 
spine.  

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361 (2007).

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event that was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause. 38 C.F.R. § 3.361(c)(1).

A VA consumer contact list report, dated September 7, 2004, 
reflects that the veteran requested refills on three 
medications, one of which was Lorazepam.  The report states 
that the VA pharmacy filled two of his medications but was 
unable to refill the Lorazepam.  According to the contact 
list report, the author indicated that "I will have to talk 
to Dr. Khurana.  Patient has a RX for Lorazepam and could not 
get Dr. K to write a new RX."  Apparently, the veteran had 
run out of refills.  

On September 10, 2004, the veteran fell in his home, and as a 
result, presented to a private emergency room, where he was 
diagnosed with an acute breakthrough seizure, and a thoracic 
abrasion.  As noted, the veteran relates such disabilities to 
the VA's inability to refill his Lorazepam on September 7, 
2004.  

On September 14, 2004, the veteran returned to the private 
emergency room with continued complaints of back pain.  No 
diagnosis pertinent to the back was rendered.

The record includes a patient information sheet which 
indicates that if the patient suddenly stops Lorazepam, 
withdrawal reactions, to include seizures, may occur.  

According to a November 2004 medical statement, Dr. R. F. 
Ulrich, a private physician board-certified in psychiatry and 
neurology, indicates that the veteran suffers from nocturnal 
spells that appear to be generalized seizures.  He further 
noted that "[I]f he takes 2 mg of lorazepam h.s. he does not 
have these spells at night.  I would recommend that he be 
continued on 2 mg. of lorazepam at night indefinitely."  

A December 2004 statement by a private physician shows 
diagnoses of a chronic seizure disorder, and T5 and T12 
compression fractures, approximately three and one-half 
months old.

According to an October 2005 statement from Dr. Saurette of 
the UT Health Center,  the veteran had a history of a seizure 
disorder, and that stopping Lorazepam suddenly may cause the 
patient to have seizures due to lowering seizure threshold.  

Dr. Ulrich, in a February 2006 statement, reported, 

I think we need to keep him on his Ativan-this 
seems to stop his seizures even the dose is small 
and even though most people do not respond to 
seizure prevention with this dosage as well as he 
did.  These spells occur mostly when he is drowsy 
or in a sleep state.  I am not sure why the VA does 
not wish to refill this lorazepam but I would 
recommend that he stay on it.

Significantly, it is unclear whether the acute breakthrough 
seizure suffered on September 10, 2004, and subsequent 
thoracic spine disability amount to "additional 
disability," and if so, whether such is attributable to VA 
treatment or lack thereof.  No medical opinion is of record 
which addresses these questions.  As such, the case must be 
remanded to afford the veteran an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the etiology of 
any currently diagnosed right eye 
disability.  The claims folder must be 
made available and reviewed by the 
examiner.  Any indicated studies should 
be performed.  The examiner must opine as 
to whether it is at least as likely as 
not that any currently diagnosed right 
eye disability is related to the service-
connected left eye disability, or to any 
other incident of service.  The examiner 
should reconcile the opinion with the 
service treatment records, the March 2005 
private record from Heaton Eye 
Associates, and the June 2008 private 
statement from Eye Care Associates of 
East Texas.  All findings and conclusions 
should be set forth in a legible report.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of an acute 
breakthrough seizure suffered on 
September 10, 2004, and any residual 
disability.  The claims folder should be 
made available to and be reviewed by the 
examiner.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should respond to 
the following inquiries:

a. The examiner should comment on any 
manifestations of a seizure disorder and 
spinal pathology prior to the acute 
breakthrough seizure and thoracic spine 
abrasion suffered on September 10, 2004.  

b. Is it at least as likely as not that 
the veteran incurred additional 
disability, including an acute 
breakthrough seizure and thoracic spine 
compression fractures, as a result of VA 
medical care or lack thereof, including 
the inability to refill Lorazepam on 
September 7, 2004, or failure to 
adequately assess his complaints?  If so, 
what is the nature of such additional 
disability?

c. If additional disability exists, is it 
at least as likely as not that such was 
due to carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
VA; or an event not reasonably 
foreseeable?  The opinion should be 
reconciled with the patient information 
sheet noting that seizures may occur if 
Lorazepam is suddenly stopped, and the 
November 2004 and February 2006 
statements provided by Dr. Ulrich.  

All findings and conclusions should be 
set forth in a legible report.

3.  Thereafter, the AMC/RO re-adjudicate 
the service connection claim for a right 
eye disability, and the 38 U.S.C.A. § 
1151 claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he receives notice from VA.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

